Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 was received and has been entered.  Claim 1 was amended. Claims 1 and 3-18 are in the application. Claim 2 was cancelled. Claims 3-4 and 7-11 have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
This application no longer includes one or more claim limitations that do not use the word “means,” the are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier has been deleted from the claims.  Such previous claim limitation(s) is/are:  support unit, heating unit, cooling unit, and magnet unit in claim 1.

Claim Objections
The previous objection to claim 1 is withdrawn based on the amendment to claim 1.
Claim Rejections - 35 USC § 112
Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 12-13 are dependent on a cancelled claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of prosecution, Examiner is considering these two claims to be dependent on claim 1 based on the subject matter of claim 2 being incorporated into claim 1 and claim 2 previously being dependent on claim 1.  Clarification is requested.

Claim Rejections - 35 USC § 103
The previous rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) is withdrawn based on the amendment to claim 1.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) and JP 2017-59659-A1 to Yamazaki et al. (Note US Pat. Pub. No. 20170077396 A1 to Yamazaki et al (hereinafter Yamazaki) is being used as a translation for JP 2017-59659-A1 to Yamazaki et al.)
Regarding claim 1, Tsunekawa teaches “a substrate processing device for processing substrates one by one, each having a magnetic layer, the substrate processing device comprising: a support unit (9, 41) configured to supporting a substrate (5);	a heating unit (2) configured to heat the substrate supported by the support unit; a cooling unit (10) configured to cool the substrate supported by the support unit; 
a processing chamber (1) configured to accommodate the support unit, the heating unit (2), and the cooling unit (10); and 
a magnet unit (91) configured to generate a magnetic field, wherein the magnet unit has a first end surface (91 on left) and a second end surface (91 on right) extending in parallel to each other, the first end surface (91 on left) and the second end surface  (91 on right) are opposite to each other while being spaced apart from each other, and the processing chamber is disposed between the first end surface (91 on left) and the second end surface (91 on right), and magnetic field lines generated by the magnet are perpendicular to a surface (vertical edge) of the substrate (5) supported by the substrate support (9,41). (See Tsunekawa, Figs.1, 6 and 9, paragraphs 62, 65, and 107-108.)
Regarding claim 1, Tsunekawa does not explicitly teach the first end surface corresponds to a first magnetic pole of the magnet unit, the second end surface corresponds to a second magnetic pole of the magnet unit.

 Examiner is considering the first end surface (71 on left at N) corresponds to a first magnetic pole of the magnet unit, the second end surface (71 on right at S) corresponds to a second magnetic pole of the magnet unit. (See Tsunekawa, paragraph 108 and Fig. 7.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first end surface corresponds to a first magnetic pole of the magnet unit, the second end surface corresponds to a second magnetic pole of the magnet unit, because Tsunekawa teaches this structure makes it possible to apply the magnetic field during cooling. (See Tsunekawa, paragraph 108 and Fig. 7.)
Additionally, regarding claim 1, Tsunekawa does not explicitly teach the substrate extends in parallel with the first end surface and the second end surface in the same embodiment.
Tsunekawa teaches the substrate extends in parallel with the first end surface (magnet at 61 upper portion of circle in Fig. 7) and the second end surface (magnet at bottom of circle ). (See Tsunekawa, paragraph 108 and Fig. 7.)

    PNG
    media_image1.png
    572
    660
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the substrate extends in parallel with the first end surface and the second end surface, because teaches this structure makes it possible to apply the magnetic field during cooling. (See Tsunekawa, paragraph 108 and Fig. 7.)
Additionally, regarding claim 1, Tsunekawa does not explicitly teach wherein in a state where the substrate is supported by the substrate support, the substrate is 
Yamazaki is directed to a heat treatment apparatus and method.
Yamazaki teaches wherein in a state where the substrate is supported by the support unit (30), the substrate is disposed to be covered by the first end surface (200 above chamber) when viewed from the first end surface and by the second end surface (200 below chamber) when viewed from the second end surface. (See Yamazaki, Abstract and paragraphs 55, 57-59 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein in a state where the substrate is supported by the support unit, the substrate is disposed to be covered by the first end surface when viewed from the first end surface and by the second end surface when viewed from the second end surface, because Yamazaki teaches this structure makes it possible to apply the magnetic field during heating treatment which provides for reduction in treatment space. (See Yamazaki, Abstract and paragraphs 55, 57-59 and Fig. 1.)
Intended use language is located in the preamble of claim 1 (device for processing substrates one by one,).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 
Claim 1 recites intended use clause (s) (i. e. configured to heat, configured to cool … , configured to accommodate … , configured to generate … ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Tsunekawa in view of Yamazaki is capable of this intended use and as a result meets the claim limitation.
The previous rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa)   as applied to claim 1 and further in view of US Pat. Pub. No. 20050023266 A1 to Ueno et al (hereinafter Ueno) is withdrawn based on the cancellation of claim 2.
The previous rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) and US Pat. Pub. No. 20110214473 A1 to Hurley et al (hereinafter Hurley) is withdrawn based on the amendment to claim 1.
The previous rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) and US Pat. Pub. No. 20050023266 A1 to Ueno et al (hereinafter Ueno) as applied to claim 2 and further in view of US Pat. Pub. No. 20150214473 A1 to Hurley et al (hereinafter Hurley) is withdrawn based on the cancellation of claim 2.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) and JP 2017-59659-A1 to Yamazaki et al. as applied to claim 1 and further in view of US Pat. Pub. No. 20150214473 A1 to Hurley et al (hereinafter Hurley).
Regarding claims 5 and 12, Tsunekawa teaches in a state where the substrate (5) is supported by the support unit (9) in the processing chamber (1), the cooling unit (10) is disposed between a position of the substrate in the processing chamber and the first end surface (91 on left). (See Tsunekawa, Figs. 1, 4, 6 and 9, paragraphs 62, 65, and 107-108.)
Regarding claims 5 and 12, Tsunekawa does not explicitly teach the heating unit is disposed between the position of the substrate and the cooling unit.
Hurley is directed to a process for treating magnetic material.
Hurley teaches the heating unit (106) is disposed between the position of the substrate (104) and the cooling unit (103). (See Hurley, Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the heating unit is disposed between the position of the substrate and the cooling unit, because Hurley teaches this would enable the substrate to receive the desired temperature control. (See Hurley, paragraph 35.)
The previous rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) and US Pat. Pub. No. 20110253037 A1 to Tsunekawa and Okada et al (hereinafter Okada) and US Pat. Pub. No. 20150214473 A1 to Hurley et al (hereinafter Hurley) is withdrawn based on the amendment to claim 1.
The previous rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) and US Pat. Pub. No. 20050023266 A1 to Ueno et al (hereinafter Ueno) as applied to claim 2 and further in view of US Pat. Pub. No. 20110253037 A1 to Tsunekawa and Okada et al (hereinafter Okada) and US Pat. Pub. No. 20150214473 A1 to Hurley et al (hereinafter Hurley) is withdrawn based on the cancellation of claim 2.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) and JP 2017-59659-A1 to Yamazaki et al. (hereinafter Yamazaki) as applied to claim 1 and further in view of US Pat. Pub. No. 20110253037 A1 to Tsunekawa and Okada et al (hereinafter Okada) and US Pat. Pub. No. 20150214473 A1 to Hurley et al (hereinafter Hurley).
Regarding claims 6 and 13, Tsunekawa does not explicitly teach the cooling unit includes a first cooling layer and a second cooling layer, wherein in a state where the substrate is supported by the support unit in the processing chamber, the first cooling layer is disposed between a position of the substrate in the processing chamber and the 
Okada teaches the cooling unit includes a first cooling layer and a second cooling layer, wherein in a state where the substrate is supported by the support unit in the processing chamber, the first cooling layer (upper stage of 10) is disposed between a position of the substrate in the processing chamber and the first end surface, the second cooling layer is disposed between the position of the substrate in the processing chamber and the second end surface (upper stage of 10). (See Okada, paragraph 95, Figs. 16-17.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first cooling layer and a second cooling layer, wherein in a state where the substrate is supported by the support unit in the processing chamber, the first cooling layer is disposed between a position of the substrate in the processing chamber and the first end surface, the second cooling layer is disposed between the position of the substrate in the processing chamber and the second end surface, because Okada teaches this structure enables rapid cooling and efficient cooling of the holder. (See Okada, paragraph 95, Figs. 16-17.)  
Tsunekawa does not explicitly teach wherein the heating unit includes a first heating layer and a second heating layer, the first heating layer is disposed between the position of the substrate and the first cooling 5layer, and the second heating layer is disposed between the position of the substrate and the second cooling layer.
Hurley teaches the heating unit (106) is disposed between the position of the substrate (104) and the cooling unit (103). (See Hurley, Fig. 4.)

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) and US Pat. Pub. No. 20030228494 A1 to Ihara et al (hereinafter Ihara) .
Regarding claim 1, Tsunekawa teaches “a substrate processing device for processing substrates one by one, each having a magnetic layer, the substrate processing device comprising: a support unit (9, 41) configured to supporting a substrate (5);	a heating unit (2) configured to heat the substrate supported by the support unit; a cooling unit (10) configured to cool the substrate supported by the support unit; 
a processing chamber (1) configured to accommodate the support unit, the heating unit (2), and the cooling unit (10); and 
a magnet unit (91) configured to generate a magnetic field, wherein the magnet unit has a first end surface (91 on left) and a second end surface (91 on right) extending in parallel to each other, the first end surface (91 on left) and the second end surface  (91 on right) are opposite to each other while being spaced apart from each other, and the processing chamber is disposed between the first end surface (91 on left) and the second end surface (91 on right), and magnetic field lines generated by the magnet are 
Regarding claim 1, Tsunekawa does not explicitly teach the first end surface corresponds to a first magnetic pole of the magnet unit, the second end surface corresponds to a second magnetic pole of the magnet unit in the same embodiment.
Tsunekawa teaches in a separate embodiment, magnet elements (71) are arranged in ring-shape with the direction of each magnet element 71. (See Tsunekawa, paragraph 108 and Fig. 7.)
 Examiner is considering the first end surface (71 on left at N) corresponds to a first magnetic pole of the magnet unit, the second end surface (71 on right at S) corresponds to a second magnetic pole of the magnet unit. (See Tsunekawa, paragraph 108 and Fig. 7.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first end surface corresponds to a first magnetic pole of the magnet unit, the second end surface corresponds to a second magnetic pole of the magnet unit, because Tsunekawa teaches this structure makes it possible to apply the magnetic field during cooling. (See Tsunekawa, paragraph 108 and Fig. 7.)
Additionally, regarding claim 1, Tsunekawa does not explicitly teach the substrate extends in parallel with the first end surface and the second end surface in the same embodiment.
Ihara is directed to arranging magnetic medium on a substrate.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the substrate extends in parallel with the first end surface and the second end surface, because Ihara teaches this structure makes it possible to apply the magnetic field in the desired orientation to the substrate and form a layer on the substrate with the desired properties. (See Ihara, Abstract, paragraphs 77-81 and Fig. 5.)
Additionally, regarding claim 1, Tsunekawa does not explicitly teach wherein in a state where the substrate is supported by the substrate support, the substrate is disposed to be covered by the first end surface when viewed from the first end surface and by the second end surface when viewed from the second end surface.
Ihara teaches wherein in a state where the substrate is supported by the support unit (chamber), the substrate is disposed to be covered by the first end surface 52 above substrate) when viewed from the first end surface and by the second end surface (52 below substrate) when viewed from the second end surface. (See Yamazaki, Abstract and paragraphs 55, 57-59 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein in a state where the substrate is supported by the support unit, the substrate is disposed to be covered by the first end surface when viewed from the first end surface and by the second end surface when viewed from the second end surface, because Ihara teaches this structure 
Intended use language is located in the preamble of claim 1 (device for processing substrates one by one,).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Tsunekawa is capable of this intended use and as a result meets the claim limitation.
Claim 1 recites intended use clause (s) (i. e. configured to heat, configured to cool … , configured to accommodate … , configured to generate … ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Tsunekawa in view of Yamazaki is capable of this intended use and as a result meets the claim limitation.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) and US Pat. Pub. No. 20030228494 A1 to Ihara et al (hereinafter Ihara) as applied to claim 1 and further in view of US Pat. Pub. No. 20150214473 A1 to Hurley et al (hereinafter Hurley).

Regarding claims 5 and 12, Tsunekawa does not explicitly teach the heating unit is disposed between the position of the substrate and the cooling unit.
Hurley is directed to a process for treating magnetic material.
Hurley teaches the heating unit (106) is disposed between the position of the substrate (104) and the cooling unit (103). (See Hurley, Fig. 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the heating unit is disposed between the position of the substrate and the cooling unit, because Hurley teaches this would enable the substrate to receive the desired temperature control. (See Hurley, paragraph 35.)
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120193071 A1 to Tsunekawa et al (hereinafter Tsunekawa) and US Pat. Pub. No. 20030228494 A1 to Ihara et al (hereinafter Ihara) as applied to claim 1 and further in view of US Pat. Pub. No. 20110253037 A1 to Tsunekawa and Okada et al (hereinafter Okada) and US Pat. Pub. No. 20150214473 A1 to Hurley et al (hereinafter Hurley).
Regarding claims 6 and 13, Tsunekawa does not explicitly teach the cooling unit includes a first cooling layer and a second cooling layer, wherein in a state where the 
Okada teaches the cooling unit includes a first cooling layer and a second cooling layer, wherein in a state where the substrate is supported by the support unit in the processing chamber, the first cooling layer (upper stage of 10) is disposed between a position of the substrate in the processing chamber and the first end surface, the second cooling layer is disposed between the position of the substrate in the processing chamber and the second end surface (upper stage of 10). (See Okada, paragraph 95, Figs. 16-17.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first cooling layer and a second cooling layer, wherein in a state where the substrate is supported by the support unit in the processing chamber, the first cooling layer is disposed between a position of the substrate in the processing chamber and the first end surface, the second cooling layer is disposed between the position of the substrate in the processing chamber and the second end surface, because Okada teaches this structure enables rapid cooling and efficient cooling of the holder. (See Okada, paragraph 95, Figs. 16-17.)  
Tsunekawa does not explicitly teach wherein the heating unit includes a first heating layer and a second heating layer, the first heating layer is disposed between the position of the substrate and the first cooling 5layer, and the second heating layer is disposed between the position of the substrate and the second cooling layer.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the heating unit is disposed between the position of the substrate and the cooling unit, because Hurley teaches this would enable the substrate to receive the desired temperature control. (See Hurley, paragraph 35.)
Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues in the final paragraph of page 8, of the Remarks Section that in Fig. 7 the end surfaces of Tsunekawa are not parallel with the surface of the substrate.   
In Fig. 7 of Tsunekawa, the end surfaces of the top magnet block (near 61) and the magnet block directly below in Tsunekawa, the end surfaces are parallel with the surface of the substrate (5).   (See Annotated Fig. 7 above.)
Additionally, Applicant’s arguments with respect to Ueno reference are considered moot as this reference has been withdrawn. US Pat. Pub. No. 20170077396 A1 to Yamazaki et al and US Pat. Pub. No. 20030228494 A1 to Ihara et al (hereinafter Ihara) are now being used in separate rejections to address the following limitation: a state where the substrate is supported by the support unit, the substrate is disposed to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717